Filed 10/20/21 P. v. LaGrone CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,                                                      A160959
          Plaintiff and Respondent,
 v.
 MARK STEVEN LAGRONE, JR.,                                       (Alameda County
                                                                 Super. Ct. No. 18-CR-008938)
          Defendant and Appellant.



      Mark Steven LaGrone, Jr. appeals from convictions on two
counts of assault with a deadly weapon after he stabbed two
unarmed individuals during a fight. He contends that his
convictions must be reversed due to errors relating to the jury
instructions, the trial court’s response to jury questions, and
prosecutorial misconduct, as well as cumulative prejudice from
these errors. We conclude that his contentions lack merit.
However, LaGrone correctly asserts that his sentence must be
reduced by two years – a point the People concede – and we
modify the judgment accordingly.




                                                1
                          BACKGROUND

                                 A.

      The trouble started when two teenagers, S. and T., got into
a fight at school.1 S.’s mother, Shay, was like a sister to LaGrone.
LaGrone met Shay and S. at a park after he learned that S. had
been in a fight and Shay was upset. Shay had a plan to go to T.’s
home. On the way to T.’s, LaGrone observed S. remove her
sweatshirt, which he took to mean she was prepared to fight.

      S., Shay, and LaGrone arrived at T.’s family’s apartment in
a group of six to eight people, one of whom was a 16-year-old
named Freddy. S. banged on the door to the apartment and
slammed the security gate; Shay threw a bottle at the apartment.
They demanded that T. come out for “round two.”

       Eventually, two individuals – a teenager named D.J. and
an adult named Jermell – emerged from the apartment. D.J.,
who was about 5’6” tall and 130 pounds, began to fight Freddy,
who was about 6’3” tall and 300 pounds. Jermell stood to the
side, but took on a fighting stance. LaGrone, who also stood to
the side, said that they should keep the fight fair. LaGrone
subsequently took his pocketknife – which he carried for his work
– off his belt and held it in his hand. Another adult, Wayne,
exited the apartment and watched the fight from the side.
Neither D.J., Jermell, nor Wayne had any weapons.

      While he was fighting Freddy, D.J. stumbled or fell. As
Freddy approached D.J., Jermell hit Freddy hard on the back of
his head or neck. Seeing this, LaGrone stabbed Jermell in the
face. Wayne then punched LaGrone.




      1To protect their privacy, this opinion uses either a first
name or first initial to refer to bystanders, witnesses, and
victims. (See Cal. Rules of Court, rule 8.90.)
                                 2
      Jermell realized that LaGrone had a knife after LaGrone
stabbed him. Jermell grabbed LaGrone and put him in a
headlock. Wayne continued punching LaGrone in the head.
While this was happening, LaGrone stabbed Jermell in the side
and back several times and stabbed Wayne in the stomach and
arm. Jermell yelled, “ ‘He[’s] stabbing me.’ ” After Jermell let go
of LaGrone and ran into the house, LaGrone fled.

      Jermell called 911, then collapsed and was taken to the
hospital with nine or ten stab wounds to his stomach and back.
Doctors performed surgery and installed a tube to drain blood
from his lungs. Wayne had a minor wound to his bicep and a
gash on his stomach that required surgery to repair an intestine.

      The altercation was captured on cell phone and
surveillance cameras.

                                 B.

      The prosecutor charged LaGrone with two counts of
attempted murder (Pen. Code, §§ 187, subd. (a), 664; counts one
and two) and two counts of assault with a deadly weapon (Pen.
Code, § 245, subd. (a)(1); counts three and four).2 The
information alleged that LaGrone personally inflicted great
bodily injury (§ 12022.7, subd. (a)) with respect to each count.

      At trial, LaGrone asserted that his initial assault of
Jermell was legally justified because he was acting in defense of
Freddy. Further, his subsequent assaults on Jermell and Wayne
were legally justified because he was acting in self-defense.

      A defendant may have a complete defense based on self-
defense or defense of another if the defendant “actually and
reasonably believe[d] in the necessity of defending [him or
her]self [or another person] from imminent danger of death or


2   Undesignated statutory references are to the Penal Code.

                                  3
great bodily injury.” (People v. Randle (2005) 35 Cal.4th 987,
994, overruled on another ground by People v. Chun (2009) 45
Cal.4th 1172, 1201; see also CALCRIM No. 3470.) These
defenses require that “[t]he defendant used no more force than
was reasonably necessary to defend against [the] danger.”
(CALCRIM No. 3470; see also People v. Pinholster (1992) 1
Cal.4th 865, 966 (Pinholster), disapproved of on another ground
by People v. Williams (2010) 49 Cal.4th 405, 459.)

       According to LaGrone’s trial testimony, he did not intend to
fight anyone that day and only had a knife with him because he
wore it on his belt for work. He got involved in the fight because
Freddy was just a kid and he was worried for his safety after
Jermell, a grown man, started assaulting him. LaGrone was
fearful because Jermell appeared younger and bigger than he
was. When he was in the headlock, LaGrone panicked and
started swinging his knife wildly.

                                C.

       The jury found LaGrone not guilty of the attempted murder
counts. The jury found him guilty of the two counts of assault
with a deadly weapon, and found true the allegation that he had
inflicted great bodily injury in connection with both counts. The
court sentenced LaGrone to an aggregate term of 19 years in
prison.




                                 4
                           Discussion

                                A.

                           Trial Issues

                                1.

              Instruction on Contrived Self-Defense

       LaGrone contends that the trial court committed reversible
error by instructing the jury that “[a] person does not have a
right to self-defense if he provokes a fight or quarrel with the
intent to create an excuse to use force.” (See CALCRIM No.
3472.) We review this claim of instructional error independently
(People v. Waidla (2000) 22 Cal.4th 690, 733 (Waidla)), and we
find no prejudicial error.

       LaGrone asserts that there was no evidence that he
provoked a fight with the intent to create an excuse to use force;
instead, his testimony suggested that although he went along
with the group, he himself did not take any action to provoke the
fight.

       Assuming LaGrone’s version of events is the only
reasonable view of the evidence, he was not prejudiced under
either state or federal law. Where the court provides the jury
with an instruction that is a correct statement of the law but is
nonetheless inapplicable to the facts of the case, the error is
harmless because the jury is presumed to follow the court’s
instructions. (See People v. Eulian (2016) 247 Cal.App.4th 1324,
1335 [“If CALCRIM No. 3472 was erroneously given because it
was irrelevant under the facts, the error is merely technical and
not grounds for reversal.”]; People v. Frandsen (2011) 196
Cal.App.4th 266, 278 (Frandsen) [“appellant’s assertion that no
substantial evidence supported the [giving of CALCRIM No.
3472] does not warrant our finding reversible error because the
jury is presumed to disregard an instruction if the jury finds the

                                 5
evidence does not support its application”].) Here, the trial court
instructed the jury that “[s]ome of the[] instructions may not
apply, depending upon your findings of the facts of the case. Do
not assume just because I give a particular instruction that I am
suggesting anything about the facts. After you have decided
what the facts are, follow the instructions that do apply to the
facts as you find them.” (See CALCRIM No. 200.)

       Although the prosecutor argued during closing statements
that the facts showed LaGrone provoked the fight to create an
opportunity to use force, the jury was able to view video footage of
LaGrone’s interactions with the victims for itself, and defense
counsel thoroughly detailed the evidence that LaGrone did not
personally act to provoke a fight. Defense counsel argued that
the prosecutor’s factual assertions that LaGrone went to the
apartment because he had a knife and drew the victims out “are
not supported by the evidence.” She played the video evidence
and narrated LaGrone’s actions throughout, including the fact
that “[h]e didn’t challenge people in the apartment. He didn’t say
anything to them. He was trying to make very clear with his
body language he was not there to engage them. [¶] . . . [¶] [H]is
body language[] [was] showing he is not there to be in a
confrontation. He is not there to fight.” Defense counsel noted
that when Jermell took on a fighting stance, LaGrone put out his
left hand to tell Jermell to stop, get back; she tells the jury, “You
can see it in the cell phone video and the surveillance video.” The
court also reminded the jurors that they are the “triers of the
facts.” The jury was able to view the videos and confirm defense
counsel’s account, and there is no reason to think the jury would
have disregarded the court’s instructions.

                                 2.

      Instruction on Mutual Combat and Initial Aggressors

      LaGrone contends that his trial lawyer provided ineffective
assistance by requesting that the court instruct the jury on the
                                 6
requirements for self-defense if the person claiming self-defense
was the initial aggressor or engaged in mutual combat. We
review this question independently. (See People v. Ledesma
(1987) 43 Cal.3d 171, 219.) We conclude that his counsel’s
performance was neither deficient nor prejudicial. (See
Strickland v. Washington (1984) 466 U.S. 668, 687 (Strickland).)

       The court instructed the jury that a fight is “mutual combat
when it began or continued by mutual consent or agreement,”
express or implied, that is formed before the self-defense claim
arose. (See CALCRIM No. 3471.) “A person who engages in
mutual combat or who starts a fight has a right to self-defense
only if[]” he takes specific steps to desist and gives his opponent a
chance to stop. (Ibid.) Even if a defendant does not take these
steps, the defendant may still have a right to self-defense: “if the
defendant used only non-deadly force, and the opponent
responded with such sudden and deadly force that the defendant
could not withdraw from the fight, then the defendant had the
right to defend himself with deadly force.” (Ibid.) LaGrone does
not contend the instruction incorrectly stated the law, but only
that it was inapplicable.

       Even had defense counsel not requested the instruction,
however, the trial court would have been required to give it
because there was substantial evidence that LaGrone and his
group had agreed to engage in mutual combat with T.’s family
members. (See People v. Cole (2004) 33 Cal.4th 1158, 1206 [“A
trial court must instruct the jury on every theory that is
supported by substantial evidence[.]”].) LaGrone went to T.’s
house with members of his group knowing there was going to be a
fight, brought a knife with him, stayed when the fight began,
drew his knife before Jermell started fighting, and entered the
fray once Jermell did. Similarly, Jermell took up a fighting
stance once D.J. and Freddy began fighting, before he joined the
fight. These facts provide “evidence from which the jury could

                                 7
reasonably find that both combatants actually consented or
intended to fight before the claimed occasion for self-defense
arose.” (People v. Ross (2007) 155 Cal.App.4th 1033, 1046-1047
(Ross); see also People v. Jackson (2014) 58 Cal.4th 724, 760-761
[jury could reasonably infer that two gangs agreed to mutual
combat based on evidence that the gangs had fought previously
and the two groups were milling around near each other in the
prison yard].) Alternatively, the jury could have concluded that
LaGrone was the initial aggressor with respect to Jermell if it
disbelieved LaGrone’s assertion that he entered the fray to
defend Freddy.

       Neither could there have been any prejudice. The jury
heard the prosecution’s factual argument that LaGrone was the
initial aggressor as well as the defense’s argument that the
instruction was inapplicable because he was neither the initial
aggressor nor a mutual combatant. If the jury concluded that
LaGrone had not agreed to engage in mutual combat or was not
the initial aggressor, then the jury “would . . . presumably [have]
ignore[d] the instruction.” (Ross, supra, 155 Cal.App.4th at p.
1056; see also Frandsen, supra, 196 Cal.App.4th at p. 278.)
LaGrone has therefore failed to establish that, but for any error,
there is a reasonable probability that the result would have been
different. (See Strickland, supra, 466 U.S. at p. 694.)

                                 3.

         The trial court’s response to the jury’s questions

       LaGrone contends that the trial court erred by providing an
inadequate response when the jury asked questions concerning
self-defense. We conclude that the court’s response was accurate
and appropriate, and, to the extent its response could have been
more complete, any error was harmless.




                                 8
                                 a.

       Section 1138 imposes a duty on the trial court to provide a
deliberating jury with requested information on questions of law.
(See People v. Lua (2017) 10 Cal.App.5th 1004, 1016 (Lua).) If
the original jury instructions are “ ‘ “full and complete, the court
has discretion under . . . section 1138 to determine what
additional explanations are sufficient to satisfy the jury’s request
for information.” ’ ” (Ibid.) We review the trial court’s decision
whether to provide additional instruction for abuse of discretion.
(Waidla, supra, 22 Cal.4th at pp. 745-746.) If the court decides to
give a supplemental instruction, “ ‘its correctness presents a
question of law that we review de novo. ’ ” (People v. Doane
(2021) 66 Cal.App.5th 965, 980. )

                                 b.

       During deliberations, the jury asked the court: “Does a lack
of valid defense-of-another in one event preclude a valid self-
defense in a subsequent, related incident whether by initial
aggressor, contrived defense, etc.?” After discussing the question
and response with the parties, the court directed the jurors to the
instructions on self-defense or defense of another (CALCRIM No.
3470), mutual combat and initial aggressors (CALCRIM No.
3471), and contrived self-defense (CALCRIM No. 3472). The
court then told the jury: “It could be that we’re not clear what
this question is actually asking for . . . . So, if 3470, 3471 and
3472 do not clearly answer your question, please draft another
question . . . [so] that we’re clear about what you are asking
about.”

       The jury then sent a follow-up question about imperfect
self-defense, which reduces an unlawful killing or attempted
killing from murder to manslaughter when a defendant believes
that he or another person is in imminent danger of suffering
bodily injury and that the imminent use of deadly force is
necessary to defend against that danger, but at least one of those
                                 9
beliefs is unreasonable. (See People v. Elmore (2014) 59 Cal.4th
121, 134; CALCRIM No. 604.) The jury asked: “If we find the
defendant acted in imperfect defense of another initially, does
that preclude a use of complete self defense later on as events
continued? [¶] I.e., does an initial use of unreasonable force
mean the entire use of force [–] referring to the time from when
the knife is first swung until the defendant retreats [–] remains
unreasonable regardless of the situation? Is a user of
unreasonable force automatically the aggressor?”

      After discussing with the parties, the court provided the
following response to the jury:

         A victim may respond to an attacker’s initial
         physical assault with a physical
         counterassault.
         A person who contrives to start a fistfight or
         provoke a nondeadly quarrel does no[t] forfeit
         the right to self-defense if the adversary
         responds with deadly force.
         Imperfect self-defense does not apply if a
         defendant’s conduct creates circumstances
         where the victim is legally justified in
         resorting to self-defense. Imperfect self-
         defense is available “when the victim’s use of
         force against the defendant is unlawful, even
         when the defendant set in motion the chain
         of events that led the victim to attack the
         defendant.”
         Some of these instructions may not apply,
         depending on your findings about the facts of
         the case. Do not assume just because I give a
         particular instruction[] that I am suggesting
         anything about the facts. After you have
         decided what the facts are, follow the
         instructions that do apply to the facts as you
         find them.


                                10
                                c.

      LaGrone contends that the court failed to address the jury’s
question about whether lack of a valid self-defense claim or use of
unreasonable force in an initial event precludes a valid self-
defense claim in a subsequent, related event. According to
LaGrone, the correct answer to this question in the abstract is
“no.” However, the trial court’s “duty to instruct the jury on the
applicable principles of law derives from the facts before it.”
(People v. Ramirez (2015) 233 Cal.App.4th 940, 948 (Ramirez).)
In the circumstances of the case, given his use of a deadly weapon
against Jermell, LaGrone is incorrect.

      The facts were that LaGrone stabbed Jermell in the face
after Jermell assaulted Freddy. Wayne then punched LaGrone
and Jermell saw LaGrone’s knife and put LaGrone in a headlock.
Wayne continued punching LaGrone while LaGrone stabbed
Jermell and Wayne, and Jermell yelled that LaGrone was
stabbing him. The jury was asking whether, assuming the
defendant used unreasonable force initially (presumably, by
stabbing Jermell in the face), would that preclude the defendant
from having a valid self-defense claim in response to Jermell
putting him in a headlock or Wayne punching him.

      Neither self-defense nor imperfect self-defense are
available if a defendant’s actions give rise to circumstances where
the victim is legally justified in resorting to self-defense. (See
People v. Enraca (2012) 53 Cal.4th 735, 761 (Enraca); see also
People v. Vasquez (2006) 136 Cal.App.4th 1176, 1179.) As the
court’s response correctly instructed the jury, “a victim may
respond to an attacker’s initial physical assault with a physical
counterassault.” (See Ramirez, supra, 233 Cal.App.4th at p. 947.)
As a result, when an attacker makes a “ ‘deadly’ assault, there
can be no incommensurate or unjustifiable response by the
victim: he or she is fully entitled to use deadly force and the
defendant has no right to claim self-defense against those deadly

                                11
measures.” (Ibid.; see also Frandsen, supra, 196 Cal.App.4th at
p. 273 [“a defendant may not use force to defend himself against a
victim’s resort to lawful deadly force”].) Thus, for example, “a
defendant who assaults his victims with a gun may not set up a
valid self-defense claim with evidence he believed the victims also
reached for a gun, since they would be justified in meeting deadly
force with deadly force.” (Ramirez, at p. 948.) At that point, such
a defendant has the option of fleeing or taking what is coming to
him. (See Frandsen, at p. 275.)

       Applied to the facts here, if LaGrone acted unreasonably in
using deadly force against Jermell, then Jermell would have been
justified in defending himself, such as by putting LaGrone in a
headlock. Similarly, if LaGrone acted unreasonably in attacking
Jermell, then Wayne would have been entitled to act in defense of
Jermell, including by punching LaGrone. (Cf. Enraca, supra, 53
Cal.4th at p. 762 [after defendant unreasonably shot first victim,
he “could claim neither perfect nor imperfect self-defense in the
shooting of” the second victim; second victim would have acted
reasonably in using force because he “would have reasonably
believed he would be shot next”].) LaGrone would not have been
able to establish that he subsequently stabbed either Jermell or
Wayne in self-defense because Jermell and Wayne’s assaults
would have been justified as self-defense and defense-of-another.
(See Frandsen, supra, 196 Cal.App.4th at pp. 274-275.)

      The court’s response appropriately directed the jury’s
attention to the relevant legal principles and allowed the jury to
apply those principles to the facts as it found them. The court
accurately advised the jury that a victim has a right to respond to
an attack with a counterassault; even if the victim is the initial
aggressor, the victim may act in self-defense in response to the
opponent’s use of deadly force; and imperfect self-defense is
unavailable to a defendant who creates circumstances that
legally justify the victim’s self-defense. We disagree with

                                12
LaGrone that the court erred in declining to provide a simple
“yes” or “no” answer, as the answer depended on the specific facts
as the jury found them. Further, we note that the jury had a
complete set of instructions on self-defense or defense of another,
mutual combat and initial aggressors, and contrived self-defense
to which they could refer.

       It is true that the court’s response would have been more
complete had it instructed the jury that neither self-defense nor
imperfect self-defense are available in response to a victim’s
resort to lawful force. However, any error in this regard could
not have prejudiced LaGrone. Had the court directly stated that
self-defense was likewise unavailable in these circumstances, the
jury would have rejected LaGrone’s self-defense arguments with
respect to Jermell and Wayne’s assault if it concluded that
LaGrone used unreasonable force when he initially stabbed
Jermell. (Cf. People v. Hill (1992) 3 Cal.App.4th 16, 26 [error in
responding to jury’s question was harmless because had the court
directly answered “the jury’s hypothetical question, the jury . . .
would have been led inexorably to the identical verdict that was
in the event returned”], disapproved on another ground by People
v. Nesler (1997) 16 Cal.4th 561, 582 fn. 5.)

       LaGrone further argues that the court should have made
clear that even if the jury concluded that he did not have a claim
that he was trying to defend Freddy when he assaulted Wayne,
that would not have precluded the jury from finding that he had
a valid self-defense claim with respect to Wayne. However, the
jury clarified that it was seeking guidance about the implications
of a conclusion that LaGrone initially used unreasonable force,
and the court appropriately directed its response to this question.

      Although the court did not directly respond to the jury’s
question whether “a user of unreasonable force [is] automatically
the aggressor,” a court need not always elaborate on the standard
instructions if the instructions given already provide a complete

                                13
answer. (See Lua, supra, 10 Cal.App.5th at pp. 1016-1017.)
CALCRIM No. 3471, which the trial court provided to the jury,
reflects that an initial aggressor is a person “who starts a fight.”
Moreover, the court’s response clarified that even when the
defendant was responsible for setting in motion the chain of
events that led the victim to attack the defendant, the defendant
has a right to defend himself against a victim’s use of unlawful
force. Under these circumstances, the trial court did not err.

                                 4.

Error based on prosecutor’s statements about bringing a knife to a
                             fistfight

       LaGrone asserts that the prosecution committed
misconduct by repeatedly telling the jury that bringing a knife to
a fistfight is not self-defense, the trial court erred in failing to
address this misconduct, and defense counsel committed
ineffective assistance of counsel by failing to object to every
instance of such misconduct. We disagree that the prosecutor’s
comments constituted misconduct.

       A prosecutor’s conduct violates the Fourteenth Amendment
to the United States Constitution “ ‘ “ ‘when it infects the trial
with such unfairness as to make the conviction a denial of due
process.’ ” ’ ” (People v. Adams (2014) 60 Cal.4th 541, 568.)
Under state law, a prosecutor’s conduct is unlawful “ ‘ “ ‘only if it
involves the use of deceptive or reprehensible methods to attempt
to persuade either the trial court or the jury.’ ” ’ ” (Ibid.)
“ ‘ “ When a claim of misconduct is based on the prosecutor’s
comments before the jury, . . . ‘ “the question is whether there is a
reasonable likelihood that the jury construed or applied any of
the complained-of remarks in an objectionable fashion. ” ’ ” ’ ”
(Ibid.) We generally review a trial court ruling on prosecutorial
misconduct for abuse of discretion. (People v. Alvarez (1996) 14
Cal.4th 155, 213.)


                                 14
       Here, several of the statements cited by LaGrone merely
reflect the prosecutor’s permissible characterization of the facts:
he asserted that LaGrone brought a knife to a fistfight or brought
a knife with him when he went to the victims’ home. During
argument, prosecutors have latitude to express their “ ‘views as
to what the evidence shows and to urge whatever conclusions
[they] deem[] proper.’ ” (People v. Panah (2005) 35 Cal.4th 395,
463; see also People v. Rodriguez (2020) 9 Cal.5th 474, 480
(Rodriguez).) It was up to the jury to determine whether the
prosecutor’s characterization of the facts was accurate.

       LaGrone also contends that the prosecutor misstated the
law when he repeatedly told the jury during closing argument
that “[y]ou don’t get self-defense when you bring a knife to a
fistfight.” However, considered in context, the prosecutor’s
comments amounted to permissible argument that self-defense
was not applicable because LaGrone used more force than was
reasonably necessary. (See, e.g. Rodriguez, supra, 9 Cal.5th at p.
480 [the court considers the prosecutor’s “ ‘statements in
the context of the argument as a whole’ ”].) The prosecutor made
clear that the critical question was whether the defendant’s
actions were reasonable. For example, he explained that the
doctrines of self-defense or defense of another reflect that

         [a]s a society, we have carved out these
         notches that have said in these certain
         circumstances, it was so reasonable in your
         actions, we can’t hold that against you. It
         was so reasonable that you should not be
         convicted of a crime. . . . That’s what self-
         defense is. That’s not this situation. . . .
         You don’t get self-defense when you bring a
         knife to a fistfight.
      A short while later, the prosecutor told the jury that the
question before them was “[i]n that situation, would a reasonable
person, under similar situations, similar beliefs think it was

                                15
reasonable to pull out a knife and start stabbing those two people
before saying, stop, before trying to break it up, knowing no one
else had weapons, not trying to pull anybody off?” The prosecutor
stated:

         You are only entitled to use the amount of
         force that a reasonable person would believe
         is necessary in the same situation.
         If the defendant used more force than was
         reasonable, the defendant did not act in
         lawful self-defense or defense of another. . . .
         No matter which way you look at it, you
         don’t pull out a knife and start stabbing
         people, not without throwing a punch first.
         [¶] . . . [¶]
         It was more force than was reasonable.
         Force exceeded the situation. You don’t get
         to use a knife at a fistfight.
       The prosecutor returned to this point several times: “It’s
not reasonable when you stab someone because you think you
won’t win a fistfight.” The prosecutor argued: “It’s not
reasonable. There was no imminent danger of suffering bodily
injury because it was a fistfight.” “Did the defendant reasonably
believe that the immediate use of force was necessary? No. It
was not reasonable.” And the prosecutor repeated that LaGrone
“used way more force than was reasonably necessary. He
concealed a deadly weapon to a fistfight.” The prosecutor was
entitled to argue that, based on the circumstances, LaGrone was
not acting in self-defense because he used more force than was
reasonably necessary. (See, e.g., Pinholster, supra, 1 Cal.4th at p.
966 [“The right of self-defense did not provide defendant with any
justification or excuse for using deadly force to repel a nonlethal
attack.”]



                                 16
      Thus, because the prosecutor’s comments were permissible
argument, neither the trial court nor defense counsel erred in the
instances in which they declined to address them.

                                  5.

                       Cumulative Prejudice

       We reject LaGrone’s argument that the errors he alleges
cumulatively violated his rights to due process and a fair trial.
Taken together, the errors we have identified – providing a
correct but potentially inapplicable jury instruction on contrived
self-defense and failing to expressly instruct the jury that self-
defense is unavailable if the victim’s use of force is lawful – were
harmless. We have explained that the court instructed the jury
that some of the jury instructions were inapplicable depending on
the jury’s factual findings, and we presume the jury disregarded
inapplicable instructions. (Frandsen, supra, 196 Cal.App.4th at
p. 278.) Further, expressly instructing the jury that self-defense
was unavailable if a defendant’s conduct creates circumstances
justifying a victim’s use of force would have made a guilty verdict
more, not less, likely. And although we have assumed error with
respect to other of LaGrone’s contentions, we have found no
prejudice. Cumulative prejudice thus did not deprive LaGrone of
a fair trial. (See, e.g., People v. Suarez (2020) 10 Cal.5th 116,
192.)

                                  B.

                             Sentencing

       The parties agree, as do we, that the trial court erred in
calculating the great bodily injury enhancement applicable to
LaGrone’s sentence for count four, his subordinate term for
assault with a deadly weapon. The normal enhancement for
inflicting great bodily injury is three years (§ 12022.7, subd. (a)),
and the trial court added three years for that enhancement on
count four. Under section 1170.1, subdivision (a), however, the
                                  17
applicable enhancement for a subordinate term is one-third the
normal term, or in this case, one year. (See § 1170.1, subd. (a)
[“The subordinate term for each consecutive offense . . . shall
include one-third of the term imposed for any specific
enhancements applicable to those subordinate offenses.”].) We
therefore modify the judgment to reduce the enhancement for
great bodily injury on that count from three years to one year.
(See § 1260; People v. Beck & Cruz (2019) 8 Cal.5th 548, 665.)

                         DISPOSITION

       The judgment is modified to provide that the enhancement
for great bodily injury on count four is one year. On remand, the
trial court shall issue an amended abstract of judgment
consistent with this modification. So modified, the judgment is
affirmed.




                                18
                                    _______________________
                                    BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.



A160959




                               19